     Case 4:19-cv-00158-WTM-CLR Document 24 Filed 12/01/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


GLOBE LIFE AND ACCIDENT
INSURANCE COMPANY,


       Interpleader Plaintiff,

V.                                                 CASE NO. CV419-158


PHILLIP CHISHOLM and
CHESTER JENKINS,

       Defendants.




                                    ORDER


       Before   the    Court   is   Plaintiff    Globe   Life   and   Accident

Insurance Company's {^^Globe Life") Motion for Discharge {Doc. 22),

which Defendant Phillip Chisholm does not oppose (Doc. 23). Globe

Life   brought this interpleader         action to       resolve   potentially

conflicting claims to proceeds of a life insurance policy issued

by Globe Life based on the death of Sandra Thomas. (Doc. 11 at

     6, 21.) On August 6, 2020, Globe Life deposited into the

registry of the        Court $41,229.05,        representing the insurance

proceeds in dispute under the policy plus interest. (Doc. 21.)

Because Globe Life is a disinterested stakeholder in this action

and has deposited the required funds into the registry of the

Court, Globe Life is discharged from any further liability under

the policies. Accordingly, Globe Life's Motion for Discharge is
   Case 4:19-cv-00158-WTM-CLR Document 24 Filed 12/01/20 Page 2 of 2



GRANTED, and Globe Life is DISMISSED WITH PREJUDICE from this

action.^
                        yST
     SO ORDERED this /      day of December 2020.



                                      WILLIAM T. MOORE,
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




^ While Globe Life requested attorneys' fees and costs in its
complaint (Doc. 11 at 6), Globe Life made no formal request for
attorneys' fees or costs in its motion for discharge. As a result,
the Court declines to award Globe Life attorneys' fees or costs.
Transamerica Life Ins. Co. v. Bell, No. 1:19-CV-1552-MHC, 2020 WL
4730984, at *1 (N.D. Ga. Mar. 26, 2020) (^^The decision as to
whether a court should award attorney's fees and costs to the
disinterested   stakeholder in  an   interpleader  action  is
discretionary.").
